Citation Nr: 0015920	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-19 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Chestnutt, Counsel


INTRODUCTION

The veteran's verified periods of active duty were from 
February 1943 to June 1947, September 1948 to June 1949, and 
from March 1950 to March 1955.  He died in September 1996.  
The appellant has been recognized as the veteran's surviving 
spouse.

This appeal stems from a January 1997 rating decision of the 
RO.

In March 1999 the Board of Veterans' Appeals (Board) remanded 
this case for additional development.  See generally, VA 
Adjudication Manual, M21-1, Part VI,  7.21.  The Board finds 
that all necessary development has been completed, and that 
no further development is necessary for appellate review to 
commence.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Morton v. West, 12 Vet. App. 477 (1999).


FINDINGS OF FACT

1.  At the time of the veteran's death in September 1996, 
from a metastatic non-small carcinoma of the lung, he was not 
service connected for any disabilities.

2.  There is not a reasonable possibility of a valid claim 
concerning whether metastatic non-small carcinoma of the lung 
was incurred in, or aggravated by, service; no inservice 
disability has been shown to have contributed substantially 
or materially to the veteran's death.


CONCLUSIONS OF LAW

1.  A well-grounded claim of entitlement to service 
connection for the cause of the veteran's death has not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 
(1999).

2.  The appellant is not entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. 
§§ 3.22 (and as amended by 65 Fed. Reg. 3388-3392, effective 
January 21, 2000); 20.1106 (1999).

3.  Legal entitlement to Survivors'/Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, is not established.  38 U.S.C.A. §§ 3501, 3510 (West 
1991); 38 C.F.R. §§ 3.807, 21.3021 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, a claim which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail.  In 
such a case, there is no duty to assist her further in the 
development of such claim because such additional development 
would be futile.  38 U.S.C.A. § 5107.  In fact, further such 
development may be contrary to law.  Morton v. West, 12 Vet. 
App. 477 (1999).  As will be explained below, we find that 
the appellant's claim for the cause of the veteran's death is 
not well grounded.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

The law generally provides that when any veteran dies after 
December 31, 1956, from a service-connected or compensable 
disability, such veteran's surviving spouse, children and 
parents shall be paid dependency and indemnity compensation.  
The standards and criteria for determining whether or not a 
disability is service-connected shall be those applicable 
under 38 U.S.C.A. Chapter 11, infra.  38 U.S.C.A. § 1310.  
See 38 C.F.R. § 20.1106.

A survivor of a deceased veteran is also generally eligible 
for dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 if (1) the veteran was in actual receipt of a 100-
percent disability rating for ten years prior to death, (2) 
the veteran would have been in receipt of a 100-percent 
disability rating for such time but for clear and 
unmistakable error in a final RO or Board decision, or (3) if 
under the specific and limited exceptions under Carpenter v. 
West, 11 Vet. App. 140 (1998) or Wingo v. West, 11 Vet. 
App. 307 (1998), the veteran was "hypothetically" entitled 
to a 100-percent disability rating for the required period of 
time.  38 C.F.R. § 3.22 (as amended by 65 Fed. Reg. 3388-
3392, effective January 21, 2000); cf. Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The Carpenter case applies to cause-
of-death claims filed prior to March 1992, and the Wingo case 
applies to situations where no final VA decision regarding 
the veteran's level of disability had been made which would 
affect a survivor's claim under 38 U.S.C.A. § 1318(b)(1).  
Marso v. West, 13 Vet. App. 260 (1999).

Service connection will be granted for disabilities resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in line of duty.  38 U.S.C.A. §§ 1110, 1131, 
1137; 38 C.F.R. § 3.303.  Special presumptive provisions 
provide that if a malignant tumor becomes manifest to a 
degree of 10 percent within one year of separation from 
service, such condition will be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The existence of such a presumption of service incurrence, 
however, does not prevent a showing of direct service 
incurrence of any disability.  38 C.F.R. § 3.303(d).  Compare 
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994) (a radiogenic 
disease not listed in the presumptive service provisions 
precluded service connection on a presumptive basis, but did 
not preclude service connection on a direct basis).

Generally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  The issue involved 
is to be determined by exercise of sound judgment, without 
recourse to speculation.  The service-connected disability 
will be considered as the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312.

As noted, the threshold question that must be resolved, 
however, is whether the claim is well grounded.  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  An 
allegation that a disorder is service connected is not 
sufficient; the claimant must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a service-connection claim to be well grounded, 
there generally must be a medical diagnosis of a current 
disability, medical or sometimes lay evidence of incurrence 
or aggravation of a disease or injury in service, and a 
medical nexus between the inservice injury or disease and the 
current disability.  The nexus requirement may be satisfied 
by a presumption that certain diseases manifesting themselves 
within certain prescribed periods are related to service.  
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table).

For service connection for the cause of death of a veteran, 
the first well-groundedness requirement, evidence of a 
current disability, will always have been met (the current 
disability being the condition that caused the veteran to 
die), but the last two requirements must be supported by 
evidence of record.  Ramey v. Brown, 9 Vet. App. 40, 46 
(1996).  Cf. Reiber v. Brown, 7 Vet. App. 513, 516 (1995) 
(regarding well groundedness for secondary service connection 
claims); see 38 C.F.R. § 3.310 (1999).

In this case, the facts show that the veteran died in 
September 1996 of a metastatic non-small carcinoma of the 
lung.  The service medical records are negative for such a 
disability.  Although a September 1945 radiological report 
involving the lungs shows that there were two small, stable 
calcifications of the right apex, examinations before that 
time and for many years thereafter in service revealed that 
the respiratory system was normal.

The appellant has alleged that the veteran was exposed to 
asbestos in service, and that this exposure led to his death.  
She has submitted no actual evidence whatsoever that the 
veteran was exposed to asbestos in service.  Service 
personnel records show that the veteran was a naval officer, 
but nothing therein indicates he had actual exposure to 
asbestos.  Even if such exposure could be presumed, perhaps 
somehow based upon service aboard ships, there is no medical 
evidence linking such alleged exposure to his death of a 
metastatic carcinoma.  Without such evidence, the claim is 
not well grounded.  Compare Dyment v. West, 13 Vet. App. 141 
(1999); Nolen v. West, 12 Vet. App. 347 (1999) (cases 
involving prior, but substantially similar, nonsubstantive VA 
adjudication procedures regarding asbestos exposure).

While the appellant is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Stadin v. Brown, 8 Vet. App. 280, 284 (1995); see Robinette 
v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  Here, the appellant has not submitted any medical 
opinion or other medical evidence which supports her claim 
and credibly ties the cause of the veteran's death to 
service.  Thus, this claim may not be considered well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107.

Many of the provisions, with some exceptions, of VA 
Adjudication Manual, M21-1, Part VI,  7.21, pertaining to 
asbestos exposure do not confer substantive rights.  
VAOPGCPREC 4-2000.  Even those that do, however, such as the 
first three sentences of  7.21d(1), a well-grounded claim 
must be submitted prior to their application, according to 
the cited General Counsel opinion.  Unless and until a well-
grounded claim is submitted, no further development is 
appropriate for this claim.  Compare Ashford v. Brown, 10 
Vet. App. 120, 124-25 (1997); Morton, supra; see Wade v. 
West, 11 Vet. App. 302, 305 (1998).

Likewise, the appellant is not entitled to dependency and 
indemnity compensation pursuant to 38 U.S.C.A. § 1318, since 
she has not submitted a well-grounded claim.  Although the 
veteran had no adjudications regarding his disability made 
during his lifetime, the Marso line of cases, supra, do not 
permit the appellant to prevail on an implausible claim.  
Thus, even though the RO apparently did not consider § 1318, 
this was harmless error.  See Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997).

Since the claim of service connection for the cause of the 
veteran's death is not well grounded, it must, accordingly, 
be denied.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Edenfield v. Brown, 8 Vet. App. 384 (1995).

The Board regrets any impression created by prior actions on 
this claim that the appellant's claim was considered well 
grounded  See Grivois v. Brown, 6 Vet.App. 136, 139 (1994).  
The Board also views its discussion in this case as 
sufficient to inform the appellant of the elements necessary 
to complete her application for her claim of service 
connection for the cause of the veteran's death.  See 
Robinette; see also Constantino v. West, 12 Vet. App. 517 
(1999).

Although the Board has considered and disposed of the 
appellant's claim for service connection for the cause of the 
veteran's death apparently on a different ground than the RO, 
the appellant has not been prejudiced by the Board's 
decision.  This is because, in assuming that such claim was 
well grounded, the RO accorded the claim greater 
consideration than warranted.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether this claim is well 
grounded would be pointless and, in light of the law cited 
supra, would not result in a determination favorable to the 
appellant.  VAOPGCPREC 16-92.

Since the claim of entitlement to service connection for the 
cause of the veteran's death is not held to be well grounded, 
the benefit-of-the-doubt rule does not apply.  Holmes v. 
Brown, 10 Vet. App. 38 (1997).

For the purposes of educational assistance under 38 U.S.C. 
Chapter 35, the child or surviving spouse of a veteran will 
have basic eligibility if the following conditions are met: 
(1) the veteran was discharged from service under conditions 
other than dishonorable, or died in service; and (2) the 
veteran has a permanent total service-connected disability; 
or (3) a permanent total service-connected disability was in 
existence at the date of the veteran's death; or (4) the 
veteran died as a result of a service-connected disability.  
See 38 C.F.R. § 3.807(a); see also 38 U.S.C.A. §§ 3501, 3510 
and 38 C.F.R. § 21.3021 (1999).  As none of these conditions 
are applicable to the facts in this case, the Board must deny 
the appellant's claim for these benefits.  Since the 
appellant is not an eligible person, as discussed supra, 
there is no legal merit to a claim for such benefits.  This 
claim must, therefore, be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Basic eligibility for Survivors'/Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


